United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Appleton, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0164
Issued: November 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2018 appellant filed a timely appeal from a May 31, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On September 10, 2014 appellant, then a 47-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that he sustained emotional conditions, including post-traumatic stress
disorder, anxiety disorder, and depressive disorder, due to various incidents and conditions at his

1

5 U.S.C. § 8101 et seq.

workplace.2 He maintained that his condition was caused by an incident that was not handled
properly by management. Appellant stopped work on June 14, 2014.
In a development letter dated September 23, 2014, OWCP requested that appellant submit
additional factual and medical evidence in support of his emotional condition claim. It afforded
him 30 days to submit the requested evidence.
In response, appellant submitted statements prepared in October 2014 in which he alleged
that he sustained stress because a coworker, L.C., falsely accused him on June 11, 2010 of having
placed poison or some other harmful substance in her drink. He claimed that he was performing
his regular work duties when L.C. made the false accusation. Appellant maintained that she
attempted to have him arrested and later confessed that she had made a false accusation. He
asserted that management did not properly investigate the June 11, 2010 incident and failed to
properly discipline L.C., resulting in L.C. returning to the same work unit where he worked in
2013.3
Appellant submitted a statement he prepared on July 7, 2010, as well as July 7, 2010
statements from coworkers, which contained similar content. The statements indicated that there
was no support for L.C.’s assertion that a harmful substance had been placed in her drink at work.
Appellant also submitted medical evidence in support of his claim, including reports of
Dr. Yazmin Fuentes, a Board-certified psychiatrist.
In a September 23, 2014 letter, an employing establishment official challenged appellant’s
emotional condition claim and argued that there was “[n]o fact of injury or causal relationship
established medically.”
In a development letter dated February 4, 2015, OWCP requested that the employing
establishment respond to appellant’s assertions. It afforded the employing establishment 30 days
to reply. In February 27, 2015 statements, V.G. and D.B., superiors of appellant, asserted that the
June 11, 2010 incident was adequately investigated, that all disciplinary actions relating to it were
appropriately carried out, and that appellant’s transfer requests were properly handled. Both V.G.
and D.B. acknowledged that L.C. had claimed that someone tampered with her drink at work.
V.G. indicated that a union official had advised that L.C. accused appellant of placing something
in her drink.
By decision dated March 19, 2015, OWCP denied appellant’s emotional condition claim.
It determined that he had not submitted sufficient evidence to establish a compensable employment
factor. OWCP found that appellant had not provided sufficient details and corroborating evidence
regarding his allegations.
On April 7, 2015 appellant requested a review of the written record with a representative
of OWCP’s Branch of Hearings and Review. He provided a statement, which was similar to those
previously considered, and provided additional medical evidence.

2

Appellant also claimed an elevated cholesterol condition due to stress from work.

3

Appellant asserted that management mishandled his requests to be transferred away from the work unit.

2

By decision dated September 25, 2015, OWCP’s hearing representative affirmed the
March 19, 2015 decision. She determined that appellant had not established a compensable
employment factor.
On September 20, 2016 appellant, through his then-counsel, requested reconsideration of
the September 25, 2015 decision. He submitted additional medical reports and statements from
family members, which described the June 11, 2010 incident and the impact it had on him as well
as noting management’s response. By decision dated December 6, 2016, OWCP denied
modification of the September 25, 2015 decision.
On November 27, 2017 appellant, through his then-counsel, again requested
reconsideration of the December 6, 2016 decision. In a November 21, 2017 brief, counsel argued
that the June 11, 2010 incident, and the employing establishment’s mishandling of it, constituted
compensable employment factors. Appellant submitted an August 29, 2016 report in which
Dr. Natalie A. Krah, a Board-certified psychiatrist, discussed his emotional condition.
By decision dated May 31, 2018, OWCP denied modification of the December 6, 2016
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
4

Supra note 1.

5

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

6

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
7
See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.8 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment, or to hold a
particular position.9
A claimant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.10 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed, and a rationalized medical opinion
relating the claimed condition to compensable employment factors.11
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship, and which working conditions are not deemed factors of employment and may
not be considered.12 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, it must base its decision on an analysis of the medical evidence.13
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant alleged that he sustained an emotional condition due to various incidents and
conditions at work. OWCP denied his claim finding that he had not established compensable
employment factors. Therefore, the Board must initially review whether these alleged incidents
and conditions are covered employment factors under the terms of FECA. The Board notes that
appellant claimed that, while he was performing his regular duties, L.C., a coworker, falsely
accused him of placing a hazardous substance in her drink on June 11, 2010 and he asserted that,
therefore, he had established a compensable employment factor under the principles of Lillian

8

Lillian Cutler, 28 ECAB 125 (1976).

9

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

10

B.S., Docket No. 19-0378 (issued July 10, 2019); Pamela R. Rice, 38 ECAB 838, 841 (1987).

11

P.B., Docket No. 17-1912 (issued December 28, 2018); Effie O. Morris, 44 ECAB 470, 473-74 (1993).

12

See O.G., Docket No. 18-0359 (issued August 7, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

13

Id.

4

Cutler.14 Appellant also claimed that management committed error and abuse with respect to
various administrative/personnel matters.
Appellant has made a number of statements regarding the June 11, 2010 incident and
asserted that it is a compensable employment factor because the incident occurred while he was
performing his regular duties at work. The employing establishment has acknowledged that L.C.
had in fact made a false accusation on June 11, 2010, but the case record remains vague with
respect the precise nature of the accusation and the circumstances under which it was made. The
employing establishment indicated that the June 11 2010 incident was investigated, but it did not
provide a detailed discussion of the investigation, which would clarify the nature of the incident.
Given the limited evidence from the employing establishment in the case record regarding the
nature of the June 11, 2010 incident, the Board is not currently able to make a reasoned
determination regarding whether the incident is sufficiently related to appellant’s regular or
specially assigned duties to constitute a compensable employment factor.
With respect to administrative or personnel matters, appellant claimed that management
mishandled the investigation of the June 11, 2010 incident and had not properly disciplined L.C.
with respect to the false accusation made against him on June 11, 2010. He also claimed that
management improperly allowed L.C. to return to work in his work unit. The Board has held that
administrative and personnel matters, although generally related to the employee’s employment,
are administrative functions of the employer rather than the regular or specially-assigned work
duties of the employee and are not covered under FECA.15 However, the Board has also held that,
where the evidence establishes error or abuse on the part of the employing establishment in what
would otherwise be an administrative matter, coverage will be afforded.16 In determining whether
the employing establishment has erred or acted abusively, the Board will examine the factual
evidence of record to determine whether the employing establishment acted reasonably.17
The Board finds that appellant has not submitted sufficient evidence to establish the abovenoted claims about administrative/personnel matters. There is no indication that he filed a
grievance with the employing establishment regarding these matters or otherwise obtained a final
determination from an administrative body showing that the employing establishment committed
error or abuse. Although appellant expressed dissatisfaction with the actions of superiors, the
Board has held that mere dislike or disagreement with certain supervisory actions will not be
compensable absent error or abuse on the part of the supervisor.18 Appellant did not substantiate
error or abuse committed by the employing establishment in the above-noted matters and,
therefore, he has not established a compensable employment factor with respect to administrative
or personnel matters.

14

See Lillian Cutler, supra note 8.

15

T.L., Docket No. 18-0100 (issued June 20, 2019); Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen,
41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
16

S.K., Docket No. 18-1648 (issued March 14, 2019); William H. Fortner, 49 ECAB 324 (1998).

17

J.W., Docket No. 17-0999 (issued September 4, 2018); Ruth S. Johnson, 46 ECAB 237 (1994).

18

T.C., Docket No. 16-0755 (issued December 13, 2016).

5

Under FECA, although it is the burden of an employee to establish his or her claim, OWCP
also has a responsibility in the development of the factual evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
government source.19
On remand in order to ensure a comprehensive and well-reasoned consideration of
appellant’s emotional condition claim, OWCP should request that the employing establishment
provide additional evidence regarding the specific nature of June 11, 2010 incident. After carrying
out such development, it shall issue a de novo decision regarding appellant’s emotional condition
claim.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2018 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision of the Board.
Issued: November 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

Willie A. Dean, 40 ECAB 1208, 1212 (1989); Willie James Clark, 39 ECAB 1311, 1318-19 (1988).

6

